Citation Nr: 0512422	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for an incisional hernia at the right lumbar region 
claimed to have resulted from surgical treatment at a VA 
medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
an incisional hernia at the right lumbar region secondary to 
surgery for a right adrenal mass. 

In June 2002, the veteran presented testimony at a personal 
hearing before an Acting Veterans Law Judge (VLJ) at the RO.  
A transcript of this hearing was obtained and associated with 
the claims folder.


REMAND

In August 2004, VA promulgated final regulations to implement 
the current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  These regulations, effective from 
September 2, 2004, provide, in part, that VA fault may be 
established by showing that VA furnished the care or 
treatment in question without obtaining the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  In determining whether there was informed consent, 
VA is to consider whether there was substantial compliance 
with the requirements set out in 38 C.F.R. § 17.32.  The 
regulations further provide that, in determining whether an 
event is "not reasonably foreseeable" for purposes of § 1151, 
VA will consider whether the risk of the event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with § 17.32 informed consent 
procedures.

The record in this case includes a February 2002 VA 
compensation examination report which reflects the opinion 
that the veteran's incisional hernia was a "necessary 
consequence" of the adrenalectomy.  It is further noted that 
the veteran was not informed that an incisional hernia could 
occur as a result of his surgery on his August 25, 1999, 
consent form.  On remand, further evidentiary development 
must be completed, to include asking a VA medical examiner as 
to whether an incisional hernia was a "reasonably 
foreseeable" consequence of his adrenalectomy and whether an 
incisional hernia was the type of risk that a reasonable 
health care provider would have disclosed in connection with 
the informed consent procedures of §17.32. 
 
Further, the veteran has not had an opportunity to have the 
RO consider his claim under the new regulations in the first 
instance, the Board will remand this matter for further 
development and to ensure the veteran full procedural due 
process of law.  38 C.F.R. § 19.9.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The claims folder should be provided 
to a VA physician who has training in 
surgery.  The examiner should address the 
following:  Is an incisional hernia a 
"reasonably foreseeable" consequence of 
the veteran's adrenalectomy?  Is an 
incisional hernia the type of risk that a 
reasonable health care provider would 
have disclosed in connection with 
informed consent procedures?  A full 
rationale should be provided for any 
opinion rendered.  In addition, any 
differing opinions on file should be 
reconciled, if possible. 

2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the claim here in 
question.  In so doing, the RO should 
consider and apply the new regulations 
implementing 38 U.S.C.A. § 1151.  If the 
benefit sought remains denied, the RO 
should furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 
C.F.R. § 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

